COLEMAN, District Judge.
James W. Lord, having been adjudged a voluntary bankrupt on January 29, 1926, filed a petition for discharge on March 9,1926. To this specifications in objection, on the ground of fraudulent concealment of assets, were filed April 24, 1926. The report of the referee, filed December 31, 1926, finds that the testimony of witnesses, taken at the hearing of these specifications, was vague and unsatisfactory, and concludes that “as a whole there was no affirmative testimony introduced sufficient to establish the allegations of the specifications of objections.”
The granting or withholding of a discharge in bankruptcy is for the sound judicial discretion of the judge. Bankruptcy Act, § 14 (11 USCA § 32); Woods v. Little (C. C. A.) 134 F. 229, 232. We are dealing hero with a voluntary bankrupt. He is entitled to his discharge, unless the objecting creditors sustain the burden of proving that he has done acts which are sufficient to deny him a discharge. In re Johnson (D. C.) 215 F. 748. Fraudulent concealment of assets is a ground for denial of discharge. Bankruptcy Act, § 14(b). But it is essential to prove in this regard that the ’ concealment was knowingly and fraudulently made. If there is no clear proof of this, the specifications must be overruled. In re Agnew (D. C.) 225 F. 650; In re Bacon (D. C.) 205 F. 547; In re Taylor (D. C.) 188 F. 479; In re Nelson (D. C.) 179 F. 320; In re Griffin Bros. (D. C.) 154 F. 537; In re Conn. (D. C.) 108 F. 525. The conclusion of the referee in this ease, that the proof is insufficient, appears to be correct, and therefore it follows that the specifications must be overruled.
An order granting the discharge will be entered.